Judgment reversed and new trial ordered, with costs to the appellant to abide the event. Held, that the referee committed error in charging the defendant with the entire cost paid by him for transporting the butter in question to market; that under the contract between the parties' such cost should be borne equally by them; and that for such error the' judgment should be reversed and a new ' trial ordered' before another referee. Inasmuch as there is to be a new trial, we refrain from passing upon the other questions raised by counsel. All concurred,